                 Case 5:17-cv-01725-JLS Document 41 Filed 10/24/19 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TRANSCONTINENTAL GAS PIPE LINE                         :
 COMPANY, LLC                                           :
 2800 POST OAK BOULEVARD                                :
 HOUSTON, TEXAS 77251-1396,                             :
                      Plaintiff,                        :
            v.                                          :
                                                        :           CIVIL ACTION – LAW
 PERMANENT EASEMENT FOR 1.02                            :
 ACRES AND TEMPORARY EASEMENTS                          :        Docket No. 5:17-cv-01725-JLS
 FOR 1.65 ACRES IN WEST HEMPFIELD                       :
 TOWNSHIP, LANCASTER COUNTY,                            :
 PENNSYLVANIA, TAX PARCEL                               :
 NUMBER 3000462100000, ADORERS OF                       :
 THE BLOOD OF CHRIST, ET AL.,                           :
                                                        :
                                     Defendants.        :

                        STIPULATION AND ORDER FOR BRIEFING SCHEDULE

             IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for Plaintiff

Transcontinental Gas Pipe Line Company, LLC (“Transco”) and Defendant Adorers of the Blood

of Christ (“Adorers”) that the parties shall follow the following briefing schedule regarding a

motion by the Adorers on whether damages for violations of religious rights can be recovered in

the above-captioned condemnation action:

      •      November 18, 2019 – Deadline for Adorers to file motion and brief regarding whether
             damages for violations of religious rights are compensable;

      •      December 30, 2019 – Deadline for Transco to file brief in opposition to the motion; and

      •      January 20, 2020 – Deadline for Adorers to file reply brief in further support of the
             motion.




36042481.1 10/24/2019
                 Case 5:17-cv-01725-JLS Document 41 Filed 10/24/19 Page 2 of 2




      Therefore, the parties respectfully request that the Court enter this Stipulation as an Order.

 By: s/ Elizabeth U. Witmer                              By: s/ J. Dwight Yoder (with permission)
     Elizabeth U. Witmer, Esq.                               J. Dwight Yoder, Esq.
     Saul Ewing LLP                                          Gibbel Kraybill & Hess LLP
     1200 Liberty Ridge Drive,                               2933 Lititz Pike,
     Suite 200                                               P.O. Box 5349
     Wayne, Pa. 19087                                        Lancaster, PA 17606
     610-251-5062                                            717-291-1700

          Attorneys for Plaintiff Transcontinental           Attorneys for Defendant Adorers of the
          Gas Pipe Line Company, LLC                         Blood of Christ



                                                                 BY THE COURT:


                                                                 /s/ Jeffrey L. Schmehl
                                                                 Jeffrey L. Schmehl, U.S.D.J.
Dated: Oct. 24, 2019




                                                   -2-
36042481.1 10/24/2019
